Citation Nr: 0720403	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  02-05 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for bilateral calcaneal 
spurs.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1982 to May 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 RO rating decision.  

The Board remanded the case for further evidentiary 
development in January 2004 and October 2004.  

In March 2006, the Board issued a decision that, in pertinent 
part, denied service connection for bilateral calcaneal 
spurs.  The veteran thereupon submitted a timely appeal to 
the United States Court of Appeal for Veterans Claims 
(Court).  

In May 2007, the Court granted a Joint Motion requesting that 
the Board's decision be vacated and remanding the matter for 
further action in compliance with the Order.  

For the reasons expressed hereinbelow, the matter on appeal 
is again being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.  



REMAND

In granting the Joint Motion, the Court found that the VA 
examination in May 2004 and follow-on examiner's opinion in 
December 2004, on which the Board had relied in its decision, 
were not fully responsive to the instructions of the Board's 
remands in January 2004 and October 2004.  

Specifically, the Board's remand requested a VA examiner's 
opinion as to whether is it at least as likely as not that 
the veteran's calcaneal spurs are the result of a disease or 
injury in military service.  

Rather than answer the Board's question, the VA examiner 
questioned whether calcaneal spurs represent a disease in 
orthopedic literature and stated that the origin and causes 
of the osteophytes are of no consequence.  The examiner thus 
circumvented the basic question as to whether the veteran's 
calcaneal spurs are due to military service.  

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  Id.  

Because the Court has found that the RO did not fully comply 
with the directives of the Board's prior remand in this 
appeal, another remand is warranted.  

The Court also noted that a previous VA examination in 
February 2001 had diagnosed present plantar fasciitis and 
"bilateral calcaneal" and that "characteristic 
callosities" were symptoms of foot disorders for which 
service connection may be awarded.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276 (flatfoot) and 5276 (weak foot).  In 
that regard, the Board notes that the veteran is presently 
service-connected for pes cavus with plantar fasciitis, rated 
as 10 percent disabling from August 2000.  

The Board accordingly finds that the matter must be remanded 
again for compliance with the instructions of the original 
remand; i.e., the RO must afford the veteran a VA examination 
by a specialist, and the resulting examination report must 
fully respond to the Board's questions regarding the etiology 
of the claimed foot disorder.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should send to the veteran and his 
representative a letter requesting that he 
provide sufficient information, and if necessary
authorization, to enable the RO to obtain any 
additional pertinent evidence not currently of 
record
that pertains to the etiology of the claimed foot 
disorder.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
him that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  Regardless of 
whether he responds, the RO should obtain 
all VA treatment records not already of 
record.  

3.  The RO should schedule the veteran 
for an examination by an orthopedic 
specialist to determine the likely 
etiology of the veteran's calcaneal 
spurs.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify the fact that the claims 
folder has in fact been reviewed.  

The examination report should set 
forth/answer the following:

a.  List as precisely as possible 
the diagnosis of any underlying 
foot disorder of which the 
veteran's calcaneal spurs are a 
symptom.  

b.  State a medical opinion as to 
whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) that the veteran's 
calcaneal spurs are symptomatic of 
a disorder that was caused or 
aggravated by military service, or 
secondary to or aggravated by his 
service-connected pes cavus with 
plantar fasciitis.

c.  If the examiner determines 
that the calcaneal spurs are 
related to the veteran's military 
service or to his service-
connected pes cavus disorder, the 
examiner should record the 
severity of the disorder in terms 
conforming to the applicable 
rating criteria.  Massey v. Brown, 
7 Vet. App. 204 (1994).  The 
examiner should also note any 
additional limitation of function 
due to pain, weakness, or 
fatigability.  See 38 C.F.R. §§ 
4.40 and 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The examiner should provide a complete 
rationale for his or her opinions.  

If the examiner cannot answer any of 
the above questions without resorting 
to speculation, he or she should so 
state.

4.  To help avoid future remand, RO 
must ensure that the required actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  When the actions requested above 
have been completed, the RO should 
readjudicate the issue of service 
connection for bilateral calcaneal 
spurs.  If any benefit sought on appeal 
is not granted, the RO should furnish 
to the veteran and his representative a 
Supplemental Statement of the Case 
(SSOC) and afford them an opportunity 
to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  

The appellant need take no action until otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time period.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West 2002 & Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



